Dismissed and Opinion filed October 3, 2002








Dismissed and Opinion filed October 3, 2002.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-02-00346-CV
____________
 
GEORGE PENROSE d/b/a G. & T.
PRECISION PERFORMANCE, Appellant
 
V.
 
ALDINE INDEPENDENT SCHOOL
DISTRICT, Appellee
 

 
On
Appeal from the 129th District Court
Harris County, Texas
Trial
Court Cause No. 00-62131
 

 
M E M O R A N D U M  O P I N I O N
This is an appeal from a judgment signed March 1, 2002.  No clerk=s record has been filed.  The clerk responsible for preparing the
record in this appeal informed the court appellant did not make arrangements to
pay for the record.  
On September 10, 2002, notification was transmitted to all
parties of the Court=s intent to dismiss the appeal for want of prosecution
unless, within fifteen days, appellant paid or made arrangements to pay for the
record and provided this court with proof of payment.  See Tex.
R. App. P. 37.3(b).




Appellant filed no response and the record has not been
filed.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Judgment rendered and Opinion
filed October 3, 2002.
Panel consists of Chief Justice Brister and Justices Hudson and Fowler.
Do Not Publish C Tex. R. App. P. 47.3(b).